Leonard, Judge,
delivered the opinion of the court.
The validity of the judgment is contested on two grounds. 1. The unconstitutionality of the provision'in the new code of practice, authorizing the clerks of the circuit courts to enter judgments on the confession of a party.
This question was settled thirty years ago, in Finley & Bryson v. Caldwell, (1 Mo. Rep. 513,) where it was expressly decided that a similar provision in the court act of 1820, (2 Edward’s Dig. 686,) was constitutional. This decision has been acted upon ever since, (Phelps v. Hawkins, 6 Mo. Rep. 198,) and we would not feel at liberty to disturb it, even if we questioned the propriety of the original determination. No such doubt, however, is entertained; but it is enough that it is the doctrine of the court, acquiesced in until it has become a rule of property.
2. The omission of the clerk to endorse the judgment on the *361written statement of the defendant, pursuant to the third section of the twenty-second article of the code.
We do not see any reason in our practice for requiring the clerk to enter the judgment “ on the records of the court,” and also to endorse it on the “ statement of the defendant.” The legislature, however, have required both, and the direction ought to be observed by the officers for whose government it was made. We, however, cannot reverse a judgment for the want of a formality, the omission of which prejudiced no one, and which was supplied by making the required endorsement before the judgment now complained of was given.
The other judges concurring, the judgment is affirmed.